498 F.2d 393
86 L.R.R.M. (BNA) 2873, 74 Lab.Cas.  P 10,138
SALT RIVER VALLEY WATER USERS' ASSOCIATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-2539.
United States Court of Appeals, Ninth Circuit.
June 11, 1974, Rehearing Denied July 17, 1974.

Charles E. Jones, of Jennings, Strouss & Salmon, Phoenix, Ariz., for petitioner.
Elliott Moore, Asst. Gen. Counsel, NLRB Washington, D.C., Gordon Zirpin, Counsel for the Gen. Counsel, Region 28, NLRB, Phoeniz, Ariz., C. Woodrow Greene, Director, Region 28, NLRB, Albuquerque, N.M., for respondent.
Anderson D. Ward, of Ward & Contreras, Phoenix, Ariz., for interested party.
OPINION
Before KOELSCH, WALLACE and SNEED, Circuit Judges.
PER CURIAM:


1
Petitioner, Salt River Valley Users' Association, seeks reversal of an order issued by the National Labor Relations Board pursuant to a finding that Assistant Transmission Water Masters (ATWM's) employed by petitioner are not supervisors within the meaning of Section 2(11) of the National Labor Relations Act, 29 U.S.C. 152(11).  The Board has cross-applied for enforcement of its order, contending that by insisting upon excluding ATWM's from the appropriate bargaining unit and refusing to recognize the Union as their bargaining representative, the Association has violated Section 8(a)(5) and (1) of the Act.  The Board's decision is reported at 204 N.L.R.B. No. 26.


2
We deny the relief sought by the Petitioner and grant the Board's cross-application, for enforcement.